DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 12/9/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida. 
	Regarding claims 1 and 2, Ishida teaches a laminated double-sided pressure-sensitive adhesive sheet (i.e., double-sided pressure-sensitive adhesive tape) comprising two layers of adhesive laminated together (i.e., a pressure-sensitive adhesive layer laminate obtained by laminating "n" or more pressure-sensitive adhesive layers, wherein "n" represents an integer of 2 or more, wherein each of the pressure-sensitive adhesive layers is formed from a pressure-sensitive adhesive composition; page 3, 4, 16; fig 1a).
	Ishida further teaches the pressure-sensitive adhesives may comprise butyl (meth)acrylate (i.e., wherein the pressure-sensitive adhesive composition contains at least one kind selected from the group consisting of a monomer composition (M) containing a monomer component (m), and wherein the monomer component (m) contains butyl (meth)acrylate) and (meth)acrylic acid (i.e., wherein the monomer component (m) contains (meth)acrylic acid) (page 6-7).
	With regards to the weight percentage of  butyl (meth)acrylate) and (meth)acrylic acid, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the percentages of the components in the composition to optimize the physical properties of the adhesive. Furthermore, "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (MPEP § 2144.05 IIA).
The limitation “a polymer component (P) obtained from the monomer composition (M) containing a monomer component (m)” is an optional limitation and need not be taught by Ishida. 
Regarding claim 5, Ishida teaches the total thickness of the double-sided pressure-sensitive adhesive tape (i.e., the laminated pressure-sensitive adhesive sheet) may be 20 to 1000 μm (page 5). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range MPEP § 2144.05).

Response to Arguments
Applicant's arguments filed 12/9/21 have been fully considered but they are not persuasive.
Applicant contends that Ishida teaches “when a carboxy group-containing copolymerizable monomer unit is contained as a crosslinkable monomer unit, the acidity becomes strong, so when a corrosive film such as a tin-doped indium oxide film or a metal film is in contact with these, may corrode the film. For this reason, from the point of corrosion prevention, when containing a carboxy group-containing copolymerizable monomer unit as a crosslinkable monomer unit, the content is preferably less than 0.5% by mass, more preferably it is not contained at all;” so, it would not have been obvious for one of ordinary skill in the art to include a carboxyl group-containing monomer in an amount more than 0.5% by mass. It additionally would not have been obvious for one of ordinary skill in the art to have increased the amount of the carboxy group containing monomer, e.g., (meth)acrylic acid, and thus would not have arrived at the claimed amount of 1 wt% to 10 wt%.
This is not persuasive because Ishida teaches the pressure-sensitive adhesive tape may be used in application where corrosive properties do not have to be considered, e.g., bonding glass and/or plastic materials (page 10). In addition Ishida states the pressure-sensitive adhesive may comprise additives such as a metal page 8) which would negate or counter the corrosive effects of any a carboxy group-containing copolymerizable monomer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783